                                   UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TEXAS
                                            AUSTIN DIVISION
IN RE: ORLY GENGER,                                             CASE NO: 19-10926-TMD
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 10/4/2019, I did cause a copy of the following documents, described below,
Notice of Continued Hearings




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 10/4/2019
                                                          /s/ Raymond W. Battaglia
                                                          Raymond W. Battaglia 01918055
                                                          Law Offices of Ray Battaglia, PLLC
                                                          66 Granburg Circle
                                                          San Antonio, TX 78218
                                                          210 601 9405
                                        UNITED STATES BANKRUPTCY COURT
                                           WESTERN DISTRICT OF TEXAS
                                                 AUSTIN DIVISION
 IN RE: ORLY GENGER,                                                    CASE NO: 19-10926-TMD

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 10/4/2019, a copy of the following documents, described below,

Notice of Continued Hearings




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 10/4/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Raymond W. Battaglia
                                                                            Law Offices of Ray Battaglia, PLLC
                                                                            66 Granburg Circle
                                                                            San Antonio, TX 78218
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                ARIE GENGER                              SAGI GENGER
1LABEL MATRIX FOR LOCAL NOTICING         19111 COLLINS AVE                        CO JOHN DELLAPORTAS
05421                                    APT 706                                  EMMT MARVIN MARTIN LLP
CASE 19-10926-TMD                        SUNNY ISLES FL 33160-2379                120 BROADWAY 32ND FL
WESTERN DISTRICT OF TEXAS                                                         NEW YORK NY 10271-3291
AUSTIN
THU OCT 3 18-08-54 CDT 2019



THE ORLY GENGER 1993 TRUST               ZEICHNER ELLMAN KRAUSE LLP               RON SATIJA
CO JAY H ONG                             1211 AVENUE OF THE AMERICAS              PO BOX 660208
MUNSCH HARDT KOPF HARR PC                40TH FLOOR                               AUSTIN TX 78766-7208
303 COLORADO ST 2600                     NEW YORK NY 10036-6149
AUSTIN TX 78701-0021




UNITED STATES TRUSTEE SMG17              ARIE GENGER                              INTERNAL REVENUE SERVICE
UNITED STATES TRUSTEE                    CO DEBORAH D WILLIAMSON                  CENTRALIZED INSOLVENCY OPERATIONS
903 SAN JACINTO BLVD SUITE 230           DYKEMA GOSSETT PLLC                      PO BOX 7346
AUSTIN TX 78701-2450                     112 EAST PECAN ST 1800                   PHILADELPHIA PA 19101-7346
                                         SAN ANTONIO TX 78205-1521




SAGI GENGER                              ERIC J TAUBE                             KASOWITZ BENSON TORRES LLP
CO SABRINA STREUSAND                     WALLER LANSDEN DORTCH DAVIS LLP          CO DANIEL BENSON ESQ
STREUSAND LANDON OZBURN     LEMMON LLP   100 CONGRESS AVE SUITE 1800              1633 BROADWAY 21ST FL
1801 S MOPAC EXPWY 320                   AUSTIN TX 78701-4042                     NEW YORK NY 10019-6708
AUSTIN TX 78746




SURETEC INSURANCE CO                     ORLY GENGER
CO CLARK HILL STRASBURGER                210 LAVACA ST
901 MAIN ST 6000                         UNIT 1903
DALLAS TX 75202-3748                     AUSTIN TX 78701-4582
